IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 119,170

                                           STATE OF KANSAS,
                                              Appellant,

                                                     v.

                                    CHRISTOPHER SHANE DOUGLAS,
                                             Appellee.


                                    SYLLABUS BY THE COURT

        When a district judge's legal ruling in favor of the defense on a motion to suppress
is infected with an obviously incorrect assessment of the State's evidence that is
equivalent to an arbitrary disregard of a portion of that evidence, an appellate court
cannot be certain if the district judge, once the error is pointed out, would arrive at the
same or a different conclusion. In such circumstances, the wisest course for the appellate
court is to reverse and then give the district judge another chance to review the record and
explain himself or herself.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed December 21,
2018. Appeal from Reno District Court; TRISH ROSE, judge. Opinion filed May 31, 2019. Judgment of the
Court of Appeals reversing the district court is affirmed. Judgment of the district court is reversed and the
case is remanded with directions.


        Natasha Esau, assistant district attorney, Keith Schroeder, district attorney, and Derek Schmidt,
attorney general, were on the brief for appellant.


        Shannon S. Crane, of Hutchinson, and Sam S. Kepfield, of Hutchinson, were on the briefs for
appellee.



                                                      1
The opinion of the court was delivered by


       BEIER, J.: This case concerns reversal of a district judge's decision to suppress
evidence and appropriate instructions for her further action on remand.


       We affirm the Court of Appeals majority's twin decisions to reverse the district
judge's ruling and remand the case, but we would alter its instructions to match those
suggested in the dissent of Judge Thomas E. Malone. The district judge should not be
directed to deny the defendant's motion but to reconsider it in light of a corrected
understanding of the evidence before her.


                        FACTUAL AND PROCEDURAL BACKGROUND


       Reno County Sheriff's Deputy Mikel Bohringer stopped defendant Christopher
Shane Douglas for speeding. As Douglas leaned over to look inside the glove
compartment, Bohringer saw a capsule he suspected of containing methamphetamine
sticking out of Douglas' pocket.


       Bohringer called for backup after returning to his vehicle. Once backup arrived, he
ordered Douglas out of the truck and seized the capsule from the driver's seat, where
Bohringer had seen it fall on Douglas' exit. Field testing revealed the capsule contained
methamphetamine. Searches of Douglas and the truck followed, and the search of
Douglas' person apparently uncovered additional contraband. Douglas was arrested and
charged with possession of a controlled substance and possession of drug paraphernalia.


       Douglas filed a motion to suppress the evidence, arguing Bohringer violated his
federal and state constitutional rights.


                                              2
       At the hearing on the motion, Bohringer testified that, using his flashlight, he had
"observed a clear capsule with a crystalized substance inside of it, just hanging out of
[Douglas'] left front [pants] pocket" for about five seconds and suspected it contained
methamphetamine.


       The district court judge agreed with Douglas that his rights had been violated
because law enforcement extended the traffic stop longer than necessary to issue a
speeding ticket without reasonable and articulable suspicion, and she suppressed the
evidence. In her order, she said in pertinent part:


                                         "FINDINGS OF FACT


       "1. Sheriff officer Mikel Bohringer stopped defendant for a speeding violation.


       "2. Officer Bohringer observed a capsule in defendant's pants pocket . . . .


       "3. Defendant was detained beyond the time necessary to issue a speeding ticket while
       the capsule was seized and tested.


               ....


                                             "DISCUSSION


               "Officer Bohringer testified he observed a capsule in defendant's pants pocket
       when defendant reached for the vehicle registration. The State introduced evidence
       consisting of two videos, the patrol car video and Officer Bohringer's body camera video.
       No description of the capsule was provided to the court. The capsule itself was not
       provided to the court to examine. The videos did not show the capsule. The court has no
       basis on which to find the detention was based on a reasonable and articulable suspicion.




                                                    3
                                             "CONCLUSION


                 "The State has failed in its burden to prove the seizure of defendant and search of
       defendant's vehicle was reasonable. The motion to suppress is sustained." (Emphasis
       added.)


       The State appealed. A majority of the reviewing Court of Appeals panel reversed
the district judge's decision and remanded with instructions to deny the motion to
suppress. Judge Malone concurred in the reversal and remand but argued that the district
judge should be permitted to reconsider the motion with a corrected understanding of the
evidence before her. State v. Douglas, No. 119,170, 2018 WL 6711314 (Kan. App. 2018)
(unpublished opinion).


       We accepted Douglas' petition for review. He argues that substantial competent
evidence existed to support the district judge's suppression decision, even if she made an
error when she stated in her order that she had heard no description of the capsule, and
the Court of Appeals should not have reversed the suppression and remanded the case.


                                               DISCUSSION


       Appellate courts typically use a bifurcated standard of review when reviewing
district court decisions on motions to suppress.


                 "The factual underpinnings regarding a motion to suppress are reviewed for
       substantial competent evidence, but the legal conclusion drawn from those facts is
       reviewed de novo. . . .


                 ....


                                                     4
               "Substantial competent evidence is legal and relevant evidence a reasonable
       person could accept to support a conclusion. This court normally gives great deference to
       the factual findings of the district court. The appellate court does not reweigh evidence,
       assess the credibility of witnesses, or resolve conflicts in evidence." State v. Talkington,
       301 Kan. 453, Syl. ¶¶ 1, 3, 345 P.3d 258 (2015).


       When a warrantless search or seizure is challenged, the State bears the burden of
showing the applicability of a specific recognized exception to the Fourth Amendment's
warrant requirement. See K.S.A. 22-3216(2); State v. Daniel, 291 Kan. 490, 496, 242
P.3d 1186 (2010).


       When a district judge rules that a party has failed to sustain its burden of proof, a
reviewing court applies the standard of review for a negative finding of fact. A "'negative
finding will not be rejected on appeal unless the party challenging the finding proves
arbitrary disregard of undisputed evidence, or some extrinsic consideration such as bias,
passion, or prejudice.'" State v. Smith, 303 Kan. 673, 679, 366 P.3d 226 (2016).


       The Court of Appeals majority applied the usual bifurcated standard of review
applicable to district court decisions on motions to suppress. Although it believed
substantial competent evidence existed to support the district judge's findings of fact that
were labeled as such, it held that the judge's ultimate legal conclusion was erroneous. The
majority identified the district judge's statement that "'[n]o description of the capsule was
provided to the court'" as incorrect and treated it as an indicator that the judge had
ignored Bohringer's testimony. Douglas, 2018 WL 6711314, at *3. That testimony, the
majority ruled as a matter of law, supported the lengthening of Douglas' detention and
thus the searches of the truck and his person that uncovered the incriminating evidence.
This meant that the appropriate remedy was reversal and remand with directions that the
district judge deny the motion to suppress. Douglas, 2018 WL 6711314, at *3-4.


                                                     5
       Judge Malone took a slightly different tack. Although the district judge's incorrect
statement that there was no description of the capsule in evidence was not labeled a
"finding of fact" in her written order, Judge Malone recognized that the statement
constituted such a finding rather than a part of her conclusion of law. He further
recognized that this finding was not supported by substantial competent evidence and
qualified—in the lingo of the standard of review for a negative finding of fact—as an
arbitrary disregard of undisputed evidence. Because he could not be certain that the
district judge's ultimate legal conclusion did not rest on an otherwise adequate credibility
judgment or alternate evidence-weighing calculus inappropriate for appellate judges to
perform, he would have directed the judge on remand


       "to reevaluate [her] findings based on the evidence that Bohringer did, in fact, describe
       the capsule that he saw in Douglas' pants pocket . . . . [T]he district court should clarify
       its factual findings to conform to the evidence admitted at the suppression hearing[] and
       make specific credibility determinations of witness testimony to the extent that it is
       necessary, in order to justify the court's ultimate legal conclusion on whether Douglas'
       motion to suppress should be granted or denied." 2018 WL 6711314, at *5 (Malone, J.,
       dissenting).


       We agree with this approach. When a district judge's legal ruling in favor of the
defense on a motion to suppress is infected with an obviously incorrect assessment of the
State's evidence that is equivalent to an arbitrary disregard of a portion of that evidence,
we cannot be certain if the district judge, once the error is pointed out, would arrive at the
same or a different conclusion. In such circumstances, the wisest course for the appellate
court is to reverse and then give the district judge another chance to review the record and
explain himself or herself. Reversal and remand with directions to draw an opposite
conclusion of law short-circuits that chance.




                                                     6
                                       CONCLUSION


       The judgment of the district court is reversed and the case remanded for further
proceedings in keeping with this opinion. The decision of the Court of Appeals is
affirmed but its instructions to the district court on remand are modified.




                                             7